Citation Nr: 0111641	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968 and from July 1970 to October 1978.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD, 
evaluated as 50 percent disabling from June 21, 1990.  In 
this regard, the Board notes that the veteran's statement in 
January 2000, as it references PTSD, is construed by the 
Board as a timely substantive appeal with regard to the 
January 1999 rating decision, and December 1999 statement of 
the case.  It is also noted that additional contentions were 
outlined in a VA Form 9, Appeal to Board of Veterans' 
Appeals, received in March 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Applicable rating criteria in effect prior to November 7, 
1996 are most favorable to the veteran in evaluating his 
appeal.

3.  PTSD has rendered the veteran unable to obtain and 
maintain substantially gainful employment from June 21, 1990.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.7 (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been provided a statement of the 
case and a supplemental statement of the case informing him 
of the medical evidence necessary for a higher rating for 
PTSD.  The veteran has not identified any outstanding medical 
records.  

In light of the above, a remand for obtaining additional 
medical records is not necessary.  Because the Board finds 
that no additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would not be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet.App. 384, 392-394 (1993).

Factual Background

On June 21, 1990, the RO received a statement from Dr. J. N. 
wherein he reported that he first saw the veteran in October 
1986.  It was stated that the reason the veteran came to see 
him was because he was having great difficulty coping with 
situations at home.  The veteran stated that he felt that 
people were against him and that the people in the community 
did not want to give him a break because he was in the 
service and he was black.  He pointed out that he was a 
Vietnam vet and had been thinking of the traumatic incidents 
which had occurred while he was in service resulting in great 
distress to him.  He reported that at that time, he had 
recurrent distressing dreams of the incidents which took 
place in military action.  Reportedly, because of this, he 
became very upset with his family and was unable to control 
his temper.  The physician noted that the veteran continued 
to show a low frustration tolerance and poor impulse control.  
The impressions included PTSD.  

A report of private psychiatric evaluation in November 1990 
noted that the veteran's mood was depressed and dejected and 
that his affect was inappropriate at times.  He was very 
suspicious.  He was noted to be preoccupied with his belief 
that nobody cared about him because he was black and unable 
to concentrate at times.  It was further noted that he got 
upset during a job interview because he felt they were 
against him.  When giving his clinical impression as to 
whether the veteran could withstand the ordinary stress and 
pressures associated with day to day work activities, the 
physician answered "definitely no."  Medications prescribed 
were Prozac, 20 mg. twice daily, and valium, 5 mg. twice 
daily.  

VA outpatient treatment records show that the veteran was 
seen in March 1991 with symptoms of depression, anger, sleep 
distress, anxiety, nervousness, loss of interest in work or 
activity, negative self image, problems with intimate 
relations, and difficulty with authority figures.  He had 
thought about suicide stating he had considered driving his 
car into a semi-truck.  He was treated for depression and 
irritability.  

On VA examination in June 1991, the veteran reported that 
following discharge he worked for Kaiser Aluminum until he 
was laid off in 1981.  He then completed a vocational 
technical school for food service.  He worked for a maximum 
security prison in 1984, but was fired for ramming a 
prisoner's head into bars, locking a prisoner in a freezer 
and for insubordination.  He has been unemployed since then.  
He indicated that he was married with four children, the 
youngest 18 years of age.  All four children were still at 
home and none were working.  According to the veteran, he 
"doesn't like any of them."  He stated that he has hit the 
kids on occasion and threatened to kill his wife.  The 
examiner noted that the veteran appeared to persistently 
avoid stimuli associated with Vietnam, to feel estrangement 
from others, and to be unable to become emotionally involved 
with others.  

VA outpatient treatment records reflect that when the veteran 
was seen in February 1994 he reported that he had been unable 
to work since 1984.  He indicated that he could not take 
orders and had a temper.  The examiner noted that the 
veteran's ability to establish and maintain effective 
relationships was impaired and that symptoms of PTSD were of 
such severity as to impair his ability to obtain or retain 
employment.  

On VA psychiatric examination in August 1995, it was noted 
that after service the veteran started work at Kaiser 
Aluminum in April 1970, but was laid off in 1981 and went 
back to work, but was permanently laid off in 1984.  He did 
work at Lucas Prison for six months in 1984.  He then worked 
at Chillicothe prison for six months and was suffering from 
psychological illness.  He stated, "I could not take it 
anymore."  For instance, while in prison, he locked an 
inmate in a freezer and tried to drive the prisoner's head 
against a bar.  He just could not deal with people.  His 
subjective complaints included nightmares, inability to 
perform, inability to take orders, and irritability.  He 
acknowledged that he used to hit his wife and threaten to 
kill his wife, children and himself.  Objective findings 
noted that the veteran was neat, clean and causally dressed.  
He was coherent and relevant.  He talked spontaneously and 
his productivity was within normal limits.  His affect was 
neutral.  His mood was somewhat anxious, but he did not 
appear to be deeply depressed at that time.  He was grossly 
oriented and showed no gross memory loss.  He did very well 
counting simple arithmetic.  He denied hearing any voices or 
seeing ghosts.  He reported having the following symptoms:  
difficulty falling or staying asleep; irritability or 
outbursts of anger; difficulty concentrating; hypervigilance; 
exaggerated startle response; and physiological reactivity 
upon exposure to events that symbolize or resemble an aspect 
of the traumatic events.  The examiner summarized that the 
veteran had nightmares once or twice a week.  He had 
attempted suicide on a few occasions, driving off the road, 
attempting to bump into a semi, and putting a pistol to his 
head.  He also suffered insomnia and had a temper.  He had 
homicidal ideas and had been very irritable toward his 
children and wife.  The diagnoses were PTSD, major 
depression, recurrent and dysthymic disorder.  The examiner 
noted that the level of stress was extreme.  A global 
assessment of functioning (GAF) score of 50 to 41 was 
assigned, with a past-year score of 50 to 41.  

On VA psychiatric examination in October 1997, the veteran's 
subjective complaints included night sweats, explosive 
personality, intrusive thoughts of Vietnam, flashbacks, 
nightmares, startle reaction to noises, plus rage and 
resentment.  He stated that if he stopped his medication, 
which consists of Zoloft and BuSpar, he could become easily 
upset, and his wife reported that no one could stay close to 
him.  He had been known to be abusive to his wife in the 
past, but currently that situation was not as bad.  His sleep 
was interrupted 4-5 times a night.  He had difficulty 
maintaining friendships, because of his behavioral problems, 
and his lack of trust for people.  For leisure activity, he 
watched television.  Objective evaluation noted that the 
veteran dressed in a sloppy style.  His hair was disheveled 
but he appeared clean.  His behavior was cooperative.  His 
speech was coherent and fluent.  No major speech defects were 
noted.  His thoughts were goal-directed.  He admitted to 
fleeting suicidal ideas off and on since he came back from 
the military, and thinking of his grandchildren had prevented 
him from self-harm.  He reported abnormal perceptions in the 
form of flashbacks.  He maintained a hyper-alert attitude.  
His affect was appropriate.  His mood was labile.  He was 
alert and oriented times three.  He knew his Social Security 
number, the name of the President, and was aware of current 
events.  His concentration was good.  He did serial sevens 
slowly, but correctly.  Abstractions were at a concrete 
level.  The diagnosis was PTSD, chronic.  His GAF score was 
50 with a past-year score of 48.  

The veteran was afforded another VA examination in October 
1998.  His current psychiatric symptoms were social 
isolation, anger outbursts, sleep disturbance, flashbacks, 
Vietnam memories, and low self-esteem.  Objectively, the 
veteran's speech was coherent and relevant and of regular 
rate.  His thoughts were goal-directed.  He did not want to 
answer questions about suicidal or homicidal ideas.  He felt 
that if he got mad, he would go off.  He would not specify 
what his behavior would be, but at home he usually yelled 
until he got a bad headache.  He denied audiovisual 
hallucinations.  There was no evidence of delusional 
thoughts.  His affect was appropriate.  His mood was labile.  
Cognitive function was grossly preserved, with a tendency to 
think at concrete levels.  The diagnosis was PTSD, chronic.  
A GAF score of 50 was noted.  

In a February 1999 statement, Dr. M. B. reported that he had 
been seeing the veteran since March 1997.  He noted that the 
veteran had been unemployed since 1985.  The physician stated 
that the veteran was unemployable due to his PTSD.  

On VA examination in August 1999, the veteran reported that 
his current psychiatric symptoms include:  hyperventilation; 
somatic complaints; anxiety; temper outbursts; and sleep 
disturbance.  He also reported having dreams about Vietnam.  
His daily activities consist of sitting in a room, sometimes 
watching television, and walking around the house.  He took 
care of his activities of daily living.  His social contacts 
were limited to his immediate family.  Objective evaluation 
noted that the veteran's behavior was cooperative.  His 
speech was clear, fluent and coherent, and was delivered at a 
regular rate.  His thoughts were goal-directed.  He endorsed 
suicidal and homicidal ideas, "for a long time."  He had 
not acted on destructive thoughts "because it is wrong," 
because of his religious values and "because of the Bible."  
He claimed that he felt he might act on those thoughts, and 
he would inform his wife and psychiatrist.  When questioned 
about hallucinations, he claimed that he would rather not 
answer that question.  He did not seem to be distracted by 
inner experiences.  His affect was appropriate.  His mood was 
labile, and cognitive functions were grossly preserved.  The 
diagnosis was PTSD, chronic.  A GAF score of 48 was noted.  
The examiner opined that it was more likely than not that the 
veteran was unemployable at that time due to PTSD 
symptomatology.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

During the pendency of this appeal VA issued revised 
regulations amending the section of the Rating Schedule  
dealing with mental disorders.  See 38 C.F.R. § 4.130.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet.App. 308, 
313 (1991).

Under the old criteria, a 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  The next higher 
evaluation of 70 percent is warranted for severe social and 
industrial impairment.  The maximum schedular evaluation of 
100 percent requires that the attitudes of all contacts 
except the most intimate be so adversely affected as to 
result in virtual isolation in the community.  Alternatively, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior warrant a 100 percent evaluation.  Finally, a 
100 percent evaluation is warranted if a veteran is 
demonstrably unable to obtain or retain employment due to 
PTSD.  This is the veteran's case.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  
As such, the applicable regulations in effect prior to 
November 7, 1996 are deemed most favorable to the veteran, 
and are for application.

The Board's evaluation of the evidentiary record permits the 
conclusion that PTSD is productive of totally disabling 
symptomatology.  The record shows that the veteran has been 
unable to work since 1985 and that opinions from examining, 
and/or treating, physicians in November 1990, February 1999 
and August 1999 clearly attributed his unemployability to his 
PTSD symptomatology, which is manifested predominately by 
temper outbursts, flashbacks, sleep disturbance, nightmares, 
anxiety and intrusive thoughts.  The Board acknowledges that 
the veteran's objective manifestations on psychiatric 
examinations may be construed as not reflecting 
manifestations of such severity as to prevent employment; 
nonetheless, the fact remains that competent medical health 
care providers have repeatedly found that the veteran's 
psychiatric pathology has rendered him unable to obtain or 
retain any substantially gainful employment for many years.  
There is no evidence in the record to contradict these 
conclusions.  For this reason, the Board concludes that at 
least one of the criteria for a 100 percent rating is met in 
the veteran's case.  See Johnson v. Brown, 7 Vet.App. 95, 97 
(1994).  Because this conclusion is based partly on evidence 
generated as a result of the initial claim for service 
connection, the 100 percent rating is assigned as of June 21, 
1990, the date of receipt of claim.  38 C.F.R. § 3.400.  As 
such, staged ratings are not warranted.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

